Citation Nr: 0614632	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-11 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a lung disability, 
claimed as asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for a lung disability, claimed as 
asbestosis.

The veteran participated in a video conference hearing in 
August 2004.  A transcript of that hearing has been 
associated with the claims folder.  The Board notes that the 
Veterans Law Judge who conducted the veteran's hearing has 
retired.  The veteran was sent a letter in April 2006 
informing him of such, and requested if he would like an 
additional hearing.  In a statement received in April 2006, 
the veteran declined.

This claim was remanded by the Board in November 2004 for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After a thorough review of the claims folder, the Board has 
determined that additional development is necessary prior to 
adjudication of the claim.

First, although it was known at the time of the prior Remand 
that the veteran was participating in a lawsuit involving 
asbestos exposure, evidence submitted since (a January 2006 
letter) shows that he recovered from that lawsuit.  Clearly 
any documents developed in connection with this lawsuit would 
provide relevant information, and they should therefore be 
requested.

Second, the veteran has not been provided with a VA 
examination to determine the nature and etiology of his 
current lung disability.  In Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002), the United States Court of Appeals 
for Veterans Claims held that where there is evidence of 
record satisfying the first two requirements for service 
connection (current disability and in-service disease or 
injury), but no competent medical evidence addressing the 
third requirement (a nexus between the current disability and 
active service), VA must obtain a medical nexus opinion.

Upon remand, the AMC should obtain any treatment records from 
the VA Medical Centers in Chicago, Illinois, specifically, 
Hyde Park and Oak Lawn, from December 2004 to the present.

Under the circumstances described above, additional 
development of the veteran's claim must be accomplished.  
Accordingly, this case is REMANDED for the following:

1.  The AMC should obtain any VA 
treatment records for the veteran from 
the Hyde Park and Oak Lawn facilities 
from December 2004 to the present.

2.  Ask the veteran to complete a 
release authorizing VA to obtain his 
complete file from the Maritime 
Asbestosis Legal Clinic concerning his 
lawsuit.  This should include all 
medical records and settlement 
documents.

3.  After obtaining the above records, 
the AMC should schedule the veteran for 
a VA examination to determine the nature 
and etiology of his currently alleged 
lung disability, claimed as asbestosis.  
The claims folder, to include all 
evidence added to the record and a copy 
of this REMAND should be made available 
to the examiner in conjunction with the 
examination.  The examiner should 
determine the nature and likely etiology 
of the veteran's lung disability, 
claimed as asbestosis.  All opinions 
expressed should be supported by 
reference to pertinent evidence and 
should include responses to the 
following questions:

*	Whether it is at least as likely as 
not that any currently found lung 
disability was due to a disease or 
injury in service; and
*	Whether it is at least as likely as 
not that any currently found lung 
disability was due to exposure to 
asbestos is service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran.  
After the veteran has had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


